—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered December 18, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The court properly exercised its discretion in permitting redirect examination of a police witness that explored possible explanations of a matter raised by defendant on cross-examination (see People v Melendez, 55 NY2d 445, 451-452 [1982]). The matter elicited on redirect was responsive to defendant’s efforts to suggest that during the transaction at issue he was a buyer and not a seller.
The challenged portions of the People’s summation do not warrant reversal (see People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). The court’s curative actions during the summation were sufficient to prevent any improprieties from causing any prejudice. Concur — Saxe, J.P., Rosenberger, Williams, Lerner and Friedman, JJ.